Exhibit CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Quarterly Report of SARS Corporation, a Nevada corporation (the "Company"), on Form 10-QSB for the period ended December 31, 2007, as filed with the Securities and Exchange Commission (the "Report"), Clayton Shelver, Chief Executive Officer of the Company, do hereby certify, pursuant to § 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to their knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Clayton Shelver By: Clayton Shelver Its: Chief Executive Officer Dated: February 19, 2008 [A signed original of this written statement required by Section 906 has been provided to SARS Corporation and will be retained by it and furnished to the Securities and Exchange Commission or its staff upon request.]
